Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
1.	This Action is in response to application 16/423,609, filed on 05/28/2019.
2.	Claims 1-20 are pending.
3.	Claims 1-20 are rejected.

Information Disclosure Statement
4.	IDS filed on 12/05/2019 has been considered by the examiner.


Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
5.	Claims 1–20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Ingale et al. (U.S. Patent Application Publication 2018/0205715 A1) hereinafter Ingale.

6. 	Regarding claim 1, Ingale discloses a method comprising: 

receiving, by a computing system and from a notification redirection service on a first remote device, at least one notification associated with a user (see abstract, Fig.9A,9B and associated texts and show step 927 “PNS relays notification to client device”); 
storing, by the computing system and in a notification database, the at least one notification associated with the user and from the first remote device in a notification database, wherein the at least one notification is stored in a portion of the notification database associated with the user (see abstract, Fig.9A,9B, associated texts and paragraphs [0115-0116] shows database for notifications); 
determining, by the computing system, an authenticated user workspace of a second remote device associated with the user (see paragraph [0042] shows 240 can be a group of client machines, [0078] shows authentication of user and [0127] shows user’s cloud ID); and 
transmitting, by the computing system and to the authenticated user workspace of the second remote device, the at least one notification associated with the user and from the first remote device stored in the notification database (see abstract, Fig.9A,9B, associated texts and paragraph [0129] shows transmission relay of notification to user on active device).

7. 	Regarding claim 2, Ingale discloses the method of claim 1, further comprising: transmitting, by the computing system and to the first remote device, the notification 

8. 	Regarding claim 3, Ingale discloses the method of claim 2, further comprising: 
receiving, by the computing system and from the first remote device, an indication of a user login event (see paragraph [0087]); 
transmitting, by the computing system and to the notification redirection service on the first remote device, an application whitelist associated with the first remote device (see paragraph [0091-0092] shows allowed applications); and 
causing, by the computing system, transmission of at least one notification from the notification redirection service of the first remote device based on the application whitelist (see paragraphs [0110-0112]).

9. 	Regarding claim 4, Ingale discloses the method of claim 1, further comprising: transmitting, by the computing system and to the first remote device, an application whitelist associated with the user; causing, by the computing system and in the first remote device, installation of a notification hook in at least one application indicated by the application whitelist; and receiving, by the computing system, at least one notification generated by the at least one application (see paragraphs [0091-0092] shows allowed applications and [0123] shows application hooks).

10. 	Regarding claim 5, Ingale discloses the method of claim 1, further comprising: receiving, by the computing system and from a workspace associated with the user, an indication of a user login event; transmitting, by the computing system and to the workspace, an application whitelist associated with the first remote device; and causing, by the computing system, transmission of at least one notification from the first remote device based on the application whitelist (see paragraphs [0087], [0091-92] and [0110-0112]).

11. 	Regarding claim 6, Ingale discloses the method of claim 1, further comprising: receiving, by the computing system and from a workspace associated with the user, credential information for a user login event (see paragraph [0087]); 
matching, by the computing system and to the workspace, the credential information with user account information stored in the notification database (see paragraphs [0091-0092] shows authentication factors stored for user in directory); and 
transmitting, by the computing system and to the workspace associated with the user, at least one notification stored in the notification database and associated with user account information matching the credential information (see paragraphs [0110-0112]).

12. 	Regarding claim 7, Ingale discloses the method of claim 6, wherein the credential information for the user login event is used to authenticate the user to a plurality of cloud computing services (see Fig.9B item 921 and paragraph [0116] shows cloud services).

13. 	Regarding claim 8, Ingale discloses the method of claim 1, further comprising: 
determining, by the computing system, a plurality of devices and workspaces associated the user (see paragraph [0042] shows 240 can be a group of client machines); 
requesting, by the computing system and from each of the plurality of devices and workspaces associated the user, notification data; storing, by the computing system and in the notification database, notification data received in response to the requesting (see paragraph [0115]); and 
transmitting, by the computing system and to the authenticated user workspace, the stored notification data (see paragraphs [0110-0112]).

14. 	Regarding claim 9, Ingale discloses the method of claim 1, wherein the at least one notification associated with the user, is transmitted by the computing system to a notification feed application of the second remote device (see paragraphs [0110-0112] and [0115]).

15. 	Regarding claim 10, Ingale discloses the method of claim 1, further comprising: receiving, by the computing system and from the authenticated user workspace, notification data generated by the authenticated user workspace (see paragraphs [0091-0092] and [0115]).

16. 	Regarding claim 11, Ingale discloses a method comprising: 

providing, by the computing device, at least one application hook for retrieving notification data from at least one application of the computing device (see paragraph [0123] shows application hooks); 
aggregating, by a notification redirection service of the computing device, notification data from the at least one application hook (see paragraphs [0115] and [0123]); and 
transmitting, by the notification redirection service of the computing device, the notification data to the centralized notification service (see paragraphs [0110-0112]).

17. 	Regarding claim 12, Ingale discloses the method of claim 11, 
wherein the application whitelist received from the centralized notification service is a global application whitelist (see paragraphs [0091-0092] shows allowed applications), the method further comprising: 
generating, by the computing device, a local application whitelist based on applications installed on the computing device (see paragraphs [0091-0092]); 
combining the global application whitelist with the local application whitelist; aggregating notification data received from a plurality of applications based on the combining (see paragraphs [0092-0093]); and transmitting the aggregated notification data to the centralized notification service (see paragraph [0111]).

18. 	Regarding claim 13, Ingale discloses the method of claim 11, further comprising: receiving, by the computing device and from the centralized notification service, an application blacklist associated with a user account; and preventing, by the notification redirection service of the computing device, notification data of an application of the application blacklist from being transmitted to the centralized notification service (see paragraphs [0091-0092] showing allowed applications meaning there are allowed (whitelist) and not allowed (blacklist) applications).

19. 	Regarding claim 14, Ingale discloses the method of claim 11, further comprising: 
transmitting, by the computing device and to the centralized notification service, authentication data associated with the user account (see paragraph [0087]); 
receiving, from the centralized notification service, the notification redirection service (see paragraphs [0115-0116]); 
coupling the notification redirection service with a notification manager of the computing device (see Fig.6 item 604 and paragraph [0086]); and 
transmitting aggregated notification data from the notification manager to the centralized notification service (see paragraph [0111]).

20. 	Regarding claim 15, Ingale discloses a computing device comprising: a processor; memory storing computer executable instructions that, when executed by the processor (see Fig.1), cause the computing device to: 

receive, from a remote device, a notification associated with the at least one user account; store, in a notification database, the notification in the notification database, wherein the notification is associated with the at least one user account and is stored in a portion of the notification database associated with a corresponding user account (see paragraphs [0110-0112]); 
receive an authentication for an authenticated user workspace session; and transmit, to the authenticated user workspace session, at least one notification stored in the notification database and associated with the corresponding user account (see paragraphs [0099-0100], [0103] and [0115]).

21. 	Regarding claim 16, Ingale discloses the computing device of claim 15, wherein the instructions, when executed by the processor, further cause the computing device to: periodically request notification data from a plurality of devices and workspaces associated the user (see paragraph [0120]); and 
transmit, based on the authenticated workspace associated the user, the notification data stored in the notification database (see paragraphs [0099-0100], [0103] and [0115]).

22. 	Regarding claim 17, Ingale discloses the computing device of claim 15, wherein the instructions, when executed by the processor, further cause the computing device to: receive an indication of a user login event for a first user account (see paragraph [0087]); request, based on the indication of the user login event for the first user account, notification data from at least one remote device associated with the first user account; store the notification data in the notification database; and transmit the notification data to the authenticated user workspace session (see paragraphs [0099-0100], [0103] and [0115]).

23. 	Regarding claim 18, Ingale discloses the computing device of claim 15, wherein the instructions, when executed by the processor, further cause the computing device to: receive an indication of a user login event from a workspace associated with the user (see paragraph [0087]); 
transmit, to the authenticated user workspace session, an application whitelist associated with the remote device; and request transmission of at least one notification from the remote device (see paragraphs [0092-0093] and [0115]).

24. 	Regarding claim 19, Ingale discloses the computing device of claim 15, wherein the instructions, when executed by the processor, further cause the computing device to: receive, from the authenticated user workspace session, credential information for a user login event (see paragraph [0085-0087]); 
match the credential information with user account information stored in the notification database (see paragraphs [0091-0092] shows authentication factors stored for user in directory); and 
transmit, to the authenticated user workspace session associated with the user, at least one notification stored in the 

25. 	Regarding claim 20, Ingale discloses the computing device of claim 15, wherein the instructions, when executed by the processor, further cause the computing device to: determine a plurality of devices and workspaces associated the user (see paragraph [0042] shows 240 can be a group of client machines); 
request notification data from each of the plurality of devices and workspaces associated the user; store notification data received in response to the request in the notification database; and transmit the stored notification data to an authenticated user workspace session (see paragraphs [0110-0112] and [0115]).

Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
A system includes a memory configured to store executable code and a processor operably coupled to the memory. The processor is configured to execute the code to receive a request from a developer of a first web application to provide a notification corresponding to the first web application, authenticate the developer using a client identifier, after authenticating the developer, receive a content of the notification and a first user identifier, and provide the content of the notification to at least one of a plurality of computing devices associated with the first user identifier, based on an account associated with the first user identifier. (Kay ‘249)
Systems and methods for enhanced runtime hosting are described. In one respect, the runtime identifies any abstraction interface(s) exposed by a host application. The abstraction interface(s) correspond to respective execution environment functionality implemented by the hosting application. During Liu et al. ‘699)
An approach is provided for a messaging interface between applications and a user. A plurality of messages associated respectively with a plurality of programs is stored in a common message database according to timing information corresponding to the messages. A subset of the messages is retrieved based on the timing information. The subset of messages is filtered based on message type. The filtered messages are output to a non-visual communication program for presentation of the filtered messages (Moore ‘436)
an emergency alert system consisting of a data collector (102) that collects data from one or more data sources, a website (103) that collects information from customers, a central database (114) that stores all the information in the system, an alert engine (115) that figures out what alerts need to be sent and transmits those alerts to the correct devices, and mechanisms that allow users to receive alerts (116, 117 119, and 120). The website component (103) of the emergency alert system allows customers to create accounts, register devices such as mobile phones and computers, register email addresses, and register a list of emergency contacts. The data collector component (102) of the alert system receives and saves alerts from one or more data sources and the alert engine (115) transmits those alerts to customers. In advanced alert devices capable of knowing their current position (116 and 117), alerts are transmitted on those devices if the devices are near or in the area of effect of the alert. If the device detects that it is within the area of effect of the alert, it asks the customer if he/she is OK and transmits that response to the emergency alert system along with the current position of the device. Alerts are also sent to the customer's emergency contacts notifying them that the customer has been affected by an emergency and relaying that customer's current status and position. (Alexander et al. ‘742)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVOUD ZAND whose telephone number is (571) 272-, Fax (571) 273-2697.  The examiner can normally be reached on Mon-Fri 8:30 -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on (571) 272-3880.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVOUD A ZAND/Primary Examiner, Art Unit 2443                                                                                                                                                                                                        02/27/2021